NONE OF THE SECURITIES TO WHICH THIS TRANSFER AGREEMENT (THE “AGREEMENT”)
RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES 1933 ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

SHARE PURCHASE AGREEMENT

BETWEEN:

CELINE TOTMAN, of 3316 West 1st Avenue, Vancouver, British Columbia

(the “Vendor”)

AND:

CHRIS METCALF, of 190 Columbia Heights, #2, Brooklyn, New York

(the “Purchaser”)

WHEREAS:

A.                         The Vendor is the beneficial owner of 3,000,000
common shares in the capital of Arthro Pharmaceuticals, Inc. (the “Company”), a
company incorporated under the laws of the State of Nevada;

B.                          The Purchaser is interested in becoming involved
with the Company as a director and officer in an effort to increase the value
for the Company’s shareholders;

C.                          The Vendor has agreed to sell and the Purchaser has
agreed to purchase an aggregate of 3,000,000 shares of the Company (the
“Purchase Shares”) beneficially owned by the Vendor on the terms and conditions
hereinafter set forth in this Agreement; and

D.                         The parties hereto desire to make certain
representations, warranties and agreements in connection with the proposed
purchase and sale of the Purchase Shares and to set forth various conditions to
the transactions contemplated hereby

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), the parties covenant
and agree as follows:

1.

Purchase and Sale

1.1                        On the basis of the representations and warranties of
the parties to this Agreement and subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase from the Vendor, and the Vendor
agrees to sell to the Purchaser, the Purchase Shares free and clear of all
liens, charges and encumbrances of any kind whatsoever, except any restrictions
that may be imposed by applicable securities laws.

1.2                        The purchase price of the Purchase Shares is the
amount of $300,000 (the “Purchase Price”).

1.3                        The closing of the purchase and sale of the Purchase
Shares (the “Closing”) shall take place on a date mutually agreed to by the
parties hereto.

2.

Conditions to Closing and Deliveries by the Parties

2.1                        The Purchaser’s obligation to purchase the Purchase
Shares and to take the other actions required to be taken by the Purchaser at
the Closing is subject to the Purchaser having received written confirmation
from the Company’s transfer agent stating that such transfer agent has received
all documents necessary to register the transfer of all of the Purchase Shares
to the Purchaser and to reissue one or more stock certificates to the Purchaser
representing the Purchase Shares in the name of the Purchaser. This condition is
for the sole benefit of the Purchaser and may be waived by the Purchaser, in
whole or in part.

2.2                        At the Closing, the Vendor will deliver or cause to
be delivered to the Purchaser certificates representing the Purchase Shares
registered in the Purchaser’s name and transferring to the Purchaser good title
to the Purchase Shares, free and clear of all liens, charges and encumbrances of
any kind whatsoever.

2.3                        At the Closing, the Purchaser will deliver to Vendor
the Purchase Price.

3.

Acknowledgements

3.1                        The Purchaser acknowledges and agrees that the Vendor
is an “affiliate” (as defined in Rule 144 promulgated under the 1933 Act) of the
Company and as a result the Purchase Shares will be subject to a hold period (as
contemplated under Rule 144 promulgated under the 1933 Act) which commences on
the date of the completion of the transactions contemplated by this Agreement
and will not be permitted to tack on to the period that the Vendor held the
Purchase Shares.

4.

Representations and Warranties

4.1                        The Vendor represents and warrants to the Purchaser
(which representations and warranties shall survive the closing of the
transactions contemplated in this Agreement), with the

 



 


--------------------------------------------------------------------------------



- 3 -

 

intent that the Purchaser will rely thereon in entering into this Agreement and
in concluding the purchase and sale of the Purchase Shares as contemplated
herein, that:

 

(a)

the Vendor is the beneficial owner of the Purchase Shares free and clear of all
liens, charges and encumbrances of any kind whatsoever;

 

(b)

there are no written instruments, buy-sell agreements, registration rights or
agreements, voting agreements or other agreements by and between or among the
Vendor or any other person, imposing any restrictions upon the transfer,
prohibiting the transfer of or otherwise pertaining to the Purchase Shares or
the ownership thereof;

 

(c)

the Vendor has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions set forth in
this Agreement and to transfer the legal and beneficial title and ownership of
the Purchase Shares to the Purchaser;

 

(d)

this Agreement and all other documents required to be executed and delivered by
the Vendor have been duly, or will when executed and delivered be duly, executed
and delivered by the Vendor, and constitute the legal, valid and binding
obligations of the Vendor, enforceable against the Vendor in accordance with
their terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors, specific performance, injunctive relief and
other equitable remedies;

 

(e)

no person, firm, corporation or entity of any kind has or will have on or after
the Closing Date any agreement, right or option of any kind whatsoever to
acquire any of the Purchase Shares;

 

(f)

the Vendor acquired the Purchase Shares in a transaction exempt from the
registration requirements of the 1933 Act either (i) pursuant to Section 4(1) of
the 1933 Act, or (ii) pursuant to Section 4(2) of the 1933 Act in the event that
the Vendor is deemed an underwriter, or (iii) pursuant to Regulation S
promulgated under the 1933 Act (in which event the Shares were acquired in an
“off-shore transaction,” as defined in Rule 902(h) of Regulation S); and

 

(g)

the Vendor has not taken any action which would impose any obligation or
liability to any person for finder’s fees, agent’s commissions or like payments
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

4.2                        The Purchaser represents and warrants to the Vendor
(which representations and warranties shall survive the closing of the
transactions contemplated in this Agreement), with the intent that the Vendor
will rely thereon in entering into this Agreement and in concluding the purchase
and sale of the Purchase Shares as contemplated herein, that:

 



 


--------------------------------------------------------------------------------



- 4 -

 

 

 

(a)

the Purchaser has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions set forth in
this Agreement;

 

(b)

this Agreement and all other documents required to be executed and delivered by
the Purchaser have been duly, or will when executed and delivered be duly,
executed and delivered by the Purchaser, and constitute the legal, valid and
binding obligations of the Purchaser, enforceable against the Purchaser in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors, specific performance, injunctive
relief and other equitable remedies;

 

(c)

the Purchaser has not taken any action which would impose any obligation or
liability to any person for finder’s fees, agent’s commissions or like payments
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby;

 

(d)

the sale of the Purchase Shares to the Purchaser as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Purchaser;

 

(e)

it understands and agrees that none of the Purchase Shares have been registered
under the 1933 Act, or under any state securities or “blue sky” laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or to U.S. Persons, as that term is defined in
Regulation S under the 1933 Act (“Regulation S”), except pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act;

 

(f)

it has had access to all of the books and records of the Company and accordingly
agrees that it is familiar with and has access to information regarding the
Company similar to information that would be available in a registration
statement filed by the Company under the 1933 Act;

 

(g)

it is acquiring the Purchase Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Purchase Shares;

 

(h)

it (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Purchase Shares for an indefinite period of time;

 

(i)

it understands and agrees that the Purchase Shares are being offered only in a
transaction not involving any public offering within the meaning of the 1933
Act; and

 



 


--------------------------------------------------------------------------------



- 5 -

 

 

 

(j)

the Purchaser is not acquiring the Purchase Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

5.

Legending and Registration of Subject Shares

5.1                        The Purchaser hereby acknowledges that a legend will
be placed on the certificates representing the Purchase Shares to the effect
that the Purchase Shares represented by such certificates are subject to a hold
period and may not be traded until the expiry of such hold period except as
permitted by applicable securities legislation.

5.2                        The Purchaser hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.

6.

Termination

6.1                        This Agreement may be terminated at any time prior to
the Closing (a) by the mutual consent of the Purchaser and the Vendor, or (b) by
any party hereto if the Closing has not occurred on or before September 30,
2007.

6.2                        In the event of the termination of this Agreement,
this Agreement shall terminate and the parties shall have no liabilities or
obligations to each other hereunder; provided that nothing contained herein
shall relieve any party of liability for fraud or willful breach of this
Agreement.

7.

Further Assurances

7.1                        The parties to this Agreement hereby agree to execute
and deliver all such further documents and instruments and do all acts and
things as may be necessary or convenient to carry out the full intent and
meaning of and to effect the transactions contemplated by this Agreement.

8.

Governing Law

8.1                        This Agreement is governed by the laws of the State
of Nevada.

9.

Survival

9.1                        This Agreement, including without limitation the
representations and warranties contained herein, shall survive and continue in
full force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Purchase Shares as contemplated herein.

10.

Assignment

10.1                        This Agreement is not transferable or assignable.

 

 



 


--------------------------------------------------------------------------------



- 6 -

 

 

11.

Electronic Means

11.1                      Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth on page one of this Agreement.

12.

Severability

12.1                      The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

13.

Entire Agreement

13.1                      Except as expressly provided in this Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Agreement contains the entire agreement between the parties with
respect to the sale of the Purchase Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law.

14.

Notices

14.1                      Any notice required or permitted to be given under
this Agreement will be validly given if in writing and delivered, sent by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy or sent by prepaid registered mail,
addressed to the applicable party at its address indicated on the first page of
this Agreement or to such other address as any party may specify by notice in
writing to the other. Any notice delivered on a business day will be deemed
conclusively to have been effectively given on the date notice was delivered and
any notice given by electronic communication will be deemed conclusively to have
been given on the date of such transmission. Any notice sent by prepaid
registered mail will be deemed conclusively to have been effectively given on
the third business day after posting, but if at the time of posting or between
the time of posting and the fifth business day thereafter there is a strike,
lockout or other labour disturbance affecting postal service, then the notice
will not be effectively given until actually delivered.

15.

Counterparts

15.1                      This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.

 



 


--------------------------------------------------------------------------------



- 7 -

 

 

16.

Currency

16.1                      Unless otherwise provided, all dollar amounts referred
to in this Agreement are in lawful money of the United States.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
September 12, 2007.

 

SIGNED, SEALED and DELIVERED by CELINE TOTMAN in the presence of:

/s/ signed
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Celine Totman
CELINE TOTMAN

 

SIGNED, SEALED and DELIVERED by CHRIS METCALF in the presence of:

/s/ Andrea Metcalf
Signature
Andrea Metcalf
Print Name
190 Bolumbia Hieghts #2
Brooklyn, NY 11201
Address
Real Estate
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Chris Metcalf
CHRIS METCALF

 

 

 

CW1365208.2

 

 

 